EXHIBIT 10.5

 

[altn_ex105img1.jpg]

 

SECURITY AGREEMENT

 

DATED 20 DECEMBER 2019

 

between

 

AEN 01 B.V.

 

as Pledgor and

 

[*]

 

as Pledgee

 

security agreement

 



 1

  



 

[altn_ex105img2.jpg]

 

TABLE OF CONTENTS

 



Clause

 

Page

 

1DEFINITIONS AND INTERPRETATION

 

3

 

2CREATION OF SECURITY

 

5

 

3AUTHORITY TO COLLECT

 

5

 

4REPRESENTATIONS

 

6

 

5UNDERTAKINGS

 

6

 

6ENFORCEMENT

 

7

 

7FURTHER ASSURANCES AND POWER OF ATTORNEY

 

8

 

8TERMINATION

 

9

 

9ASSIGNMENT

 

10

 

10NOTICES

 

 10

 

11MISCELLANEOUS

 

 10

 

12ACCEPTANCE

 

11

 

13GOVERNING LAW AND JURISDICTION

 

11

 



 

SCHEDULES

 

SCHEDULE 1

Collateral

SCHEDULE 2

Forms of notice of pledge

 

security agreement

 



 2

  



 

THIS SECURITY AGREEMENT is dated______________ 2019 and made between:

 



(1)AEN 01 B.V., having its official seat (statutaire zetel) in Amsterdam, the
Netherlands and registered with the Dutch trade register under number 75068370
(the Pledgor); and

 

 

(2)[*] (the Pledgee).



 

IT IS AGREED as follows:

 



1DEFINITIONS AND INTERPRETATION

 

 

1.1Definitions

 

 

1.1.1Capitalised terms used but not defined in this Agreement shall have the
meaning given thereto in the Subscription Agreement .

 

 

1.1.2In this Agreement:



 

 

Account means any present and future bank account of the Pledgor which is
administered in the Netherlands, including the accounts listed in Schedule 1
(Collateral).

 

 

 

 

Account Bank means any bank appointed to be the Account Bank pursuant to Clause
13.1 (General account provisions) of schedule 2 of the Subscription Agreement,
in the books of which is opened an Account.

 

 

 

 

Account Right means any Receivable against an Account Bank in respect of any
Account.

 

 

 

 

Agreement means this security agreement.

 

 

 

 

Collateral means:

 

 

 

 

(a)each Account Right; and

 

 

 

 

(b)each Intercompany Receivable.

 

 

 

 

Debtor means any person from whom any Receivable is or may be due to the
Pledgor.

 

 

 

Enforcement Event means (i) a default by the Pledgor in the performance of the
Secured Liabilities (whether in whole or in part) provided that such default
constitutes an Event of Default which is continuing and (ii) notice being given
to Issuer in accordance with clause 14.2

(Acceleration) of Schedule 2 (Terms and Conditions) of the Subscription
Agreement.

 

 

 

Intercompany Debtor means a Debtor in respect of any Intercompany Receivable.

 

 

 

Intercompany Receivable means any Receivable against an Intercompany Debtor,
except the EUR 1,640,000 EUR loan agreement between Zonnepark Rilland B.V. as
debtor and the Pledgor as creditor.

 

security agreement

 



 3

  



 

 

Party means a party to this Agreement.

 

 

 

Receivables means any present and future right, claim and receivable (vordering
op naam) both actual and contingent, of the Pledgor.

 

 

 

Right of Pledge means a right of pledge created by this Agreement.

 

 

 

Secured Liabilities means all present and future liabilities and contractual and
non-contractual obligations consisting of monetary payment obligations
(vorderingen tot voldoening van een geldsom) of the Pledgor to the Pledgee, at
any time, both actual and contingent and whether incurred solely or jointly or
as principal, surety or in any other capacity whether for principal, interest,
costs or otherwise under or in connection with the Subscription Agreement, this
Agreement and the other Finance Documents.

 

 

 

Subscription Agreement means the subscription agreement dated 20 December 2019
in relation to EUR 2,150,000 convertible bonds issued by the Pledgor between the
Pledgor as issuer and the Pledgee as subscriber.

 

1.2

Interpretation

 

 

 

1.2.1

Unless a contrary indication appears, any reference in this Agreement to:

 

 

 

 

(a)a Clause or a Schedule is a reference to a clause or a schedule of this
Agreement;

 

 

 

 

(b)this Agreement, the Subscription Agreement, a Finance Document or any other
agreement or instrument includes all amendments, supplements, novations,
restatements or re-enactments (without prejudice to any prohibition thereto)
however fundamental and of whatsoever nature thereunder and includes (i) any
increase or reduction in any amount available under the Subscription Agreement
or any other Finance Document (as amended, supplemented, novated, restated or
re-enacted) or any alteration of or addition to the purpose for which any such
amount, or increased or reduced amount may be used, (ii) any facility provided
in substitution of or in addition to the facilities originally made available
thereunder, (iii) any rescheduling of the indebtedness incurred thereunder
whether in isolation or in connection with any of the foregoing and (iv) any
combination of the foregoing, and the Secured Liabilities include all of the
foregoing;

 

 

 

 

(c)person includes any individual, firm, company, corporation, government, state
or agency of a state or any association, trust, partnership or other entity
(whether or not having separate legal personality) or two or more of the
foregoing;

 

 

 

 

(d)the Pledgee, the Pledgor, a Debtor or any other person includes its
successors in title, permitted assigns and permitted transferees; and

 

 

 

 

(e)a provision of law is a reference to that provision as amended or re-enacted.

 

 

 

1.2.2

Clause and Schedule headings are for ease of reference only. Schedules form an
integral part of this Agreement.

 

security agreement

 



 4

  



 



1.2.3 An Enforcement Event shall constitute a verzuim (as meant in Section 3:248
(1) of the Dutch Civil Code) in the performance of the Secured Liabilities or
any part thereof, without, any summons or notice of default (aanmaning of
ingebrekestelling) being sent or required.

 

 

2CREATION OF SECURITY

 

 

2.1Right of Pledge

 

 

The Pledgor agrees with the Pledgee to grant and grants in favour of the
Pledgee, to the extent necessary in advance (bij voorbaat), a right of pledge
(pandrecht) over its Collateral and any accessory rights (afhankelijke rechten)
and ancillary rights (nevenrechten) attached to the Collateral as security for
the Secured Liabilities.

 

 

2.2Perfection – notification

 

 

2.2.1The Pledgor shall notify each Account Bank and Intercompany Debtor of each
Right of Pledge by serving a notice substantially in the relevant form attached
as Schedule 2 (Forms of Notice of Pledge) on the date of this Agreement and on
each date a person becomes an Account Bank or an Intercompany Debtor.

 

 

2.2.2 The Pledgor shall return each notice referred to in Clause 2.2.1 duly
acknowledged by each relevant Account Bank and Intercompany Debtor within 5
Business Days from the date of notification.

 

 

2.2.3Until notification of a Right of Pledge in respect of a Receivable to the
relevant Debtor thereof, and provided that this Agreement is registered with the
Dutch tax authorities, that Right of Pledge constitutes an undisclosed right of
pledge (stil pandrecht) over that Receivable.

 



3

AUTHORITY TO COLLECT

 

 

 

3.1

Authority to collect the Receivables

 

 

 

3.1.1

Upon notification of a Right of Pledge to a Debtor, only the Pledgee may collect
and receive payment of the relevant Receivables in accordance with Section 3:246
(1) of the Dutch Civil Code. In respect of a Right of Pledge which has been or
will be notified to a Debtor in accordance with Clause 2.2 (Perfection –
notification) and subject to Clause 3.1.2, the Pledgee authorises the Pledgor to
collect and receive payment of the relevant Receivables.

 

 

 

3.1.2

Upon the occurrence of an Event of Default which is continuing:

 

 

 

 

(a)if a Debtor has been notified of a Right of Pledge in accordance with Clause
2.2 (Perfection – notification), the Pledgee may terminate the authorisation
granted pursuant to Clause 3.1.1 by giving notice thereof to the Pledgor and the
relevant Debtor; and

 

 

 

 

(b)if a Debtor has not been notified of a Right of Pledge, the Pledgee may serve
notice of the relevant Right of Pledge and give payment instructions to any
Debtor or instruct the Pledgor to do so,

 

 

 

 

following which the Pledgee may exercise all rights of the Pledgor in relation
to the Receivables towards such Debtor.

 

security agreement

 

 5

  

 



4REPRESENTATIONS

 

 

4.1General

 

 

4.1.1 The Pledgor makes the representations in this Clause 4 in respect of
itself or its Collateral existing on the date the representations are made.

 

 

4.1.2 The representations in this Clause 4 are made on the date of this
Agreement and the representations in Clause 4.2 (Ranking) and Clause 4.3
(Collateral) are repeated on each date the Pledgor acquires a future Receivable
or a person becomes a Debtor.

 

 

4.2 Ranking

 

 

Save for Permitted Security, each Right of Pledge is a first ranking right of
pledge (pandrecht eerste in rang).

 

 

4.3 Collateral

 

 

4.3.1 Unless permitted under Clause 5.3 (Permitted dealings, its Collateral has
not been transferred, assigned, pledged, made subject to a limited right
(beperkt recht) or otherwise encumbered to any person other than the Pledgee.

 

 

4.3.2 It is entitled (bevoegd) to pledge its Collateral.

 

 

4.3.3Its Collateral is capable of being transferred, assigned and pledged.

 

 

4.3.4Its Collateral is not subject to any attachment.

 

 

4.4Information

 

 

It has no other Accounts and Intercompany Debtors than those listed in Schedule
1 (Collateral) or notified to the Pledgee in accordance with Clause 4.4
(Information).



 



5

UNDERTAKINGS

 

 

 

5.1

General

 

 

 

 

The undertakings in this Clause 5 remain in force from the date of this
Agreement until each Right of Pledge is terminated in accordance with Clause 8
(Termination).

 

 

 

5.2

Collateral

 

 

 

 

Unless explicitly permitted under Clause 5.3 (Permitted dealings), the Pledgor
shall not:

 

 

 

 

(a)transfer, assign, pledge, make subject to a limited right (beperkt recht) or
otherwise encumber the Collateral;

 

 

 

 

(b)release or waive (afstand doen van) any of the Collateral;

 

 

 

 

(c)waive or terminate any accessory rights (afhankelijke rechten) or ancillary
rights (nevenrechten) attached to the Collateral;



 

security agreement

 



 6

  



 



 

(d)agree with a court composition or an out-of-court composition (gerechtelijk
of buitengerechtelijk akkoord) or enter into any settlement agreement in respect
of the Receivables; or

 

 

 

 

(e)perform any act which materially adversely affects or may materially
adversely affect the Collateral or any Right of Pledge.

 

 

 

5.3

Permitted dealings

 

 

 

 

Clause 5.2 (Collateral) does not apply to Permitted Security or any other act
explicitly permitted under the Subscription Agreement until the occurrence of an
Event of Default.

 

 

 

5.4

Information

 

 

 

5.4.1

The Pledgor shall promptly notify the Pledgee after:

 

 

 

 

(a)it has opened a new Account; and

 

 

 

 

(b)a Receivable has arisen against a new Intercompany Debtor. after the date of
this Agreement.

 

 

 

5.4.2

The Pledgor shall promptly at the Pledgee's first request, but prior to an Event
of Default which is continuing, no more than once every calendar quarter:

 

 

 

 

(a)submit an up-to-date overview of its Collateral; and

 

 

 

 

(b)provide the Pledgee with any additional information and with copies of all
relevant documentation relating to the Collateral.

 

 

 

5.4.3

The Pledgor shall, at the pledgee’s written request, allow the Pledgee to
inspect its administrative records in respect of the Collateral.

 

 

 

5.4.4

The Pledgor shall promptly notify in writing, at its own cost, the existence of
this Agreement and each Right of Pledge to any court process server
(deurwaarder), bankruptcy trustee (curator), administrator (bewindvoerder) or
similar officer in any jurisdiction or to any other person claiming to have a
right to the Collateral and shall promptly send to the Pledgee a copy of the
relevant correspondence.



 



6ENFORCEMENT

 

 

6.1Enforcement

 

 

6.1.1 Upon the occurrence of an Enforcement Event, the Pledgee shall have the
right to enforce any Right of Pledge in accordance with Dutch law and any other
applicable law and may take all (legal) steps and measures which it deems
necessary for that purpose.

 

 

6.1.2

Upon the Pledgee becoming entitled to collect the Receivables pursuant to Clause
3.1 (Authority to collect the Receivables), the Pledgee shall have the right to
exercise any accessory rights (afhankelijke rechten) or ancillary rights
(nevenrechten), enter into court compositions or out-of- court compositions
(gerechtelijke of buitengerechtelijke akkoorden) and to cast a vote in
connection with such compositions and to enter into any settlement agreement
regarding the Receivables with any Debtor or any other person.



 

security agreement

 



 7

  



 



6.2

Enforcement waivers

 

 

 

6.2.1

The Pledgee shall not be obliged to give notice of a sale of the Collateral to
the Pledgor, debtors, holders of a limited right (beperkt recht) or persons who
have made an attachment (beslag) on the Collateral (as provided in Sections
3:249 and 3:252 of the Dutch Civil Code).

 

 

 

6.2.2

The Pledgor waives its rights to make a request to the court:

 

 

 

 

(a)to determine that the Collateral shall be sold in a manner deviating from the
provisions of Section 3:250 of the Dutch Civil Code (as provided in Section
3:251 (1) of the Dutch Civil Code); and

 

 

 

 

(b)to collect and receive payment of the Receivables after a Right of Pledge has
been disclosed or as relevant, the authorisation has been terminated in
accordance with Clause 3.1.2 (Authority to collect the Receivables) (as provided
in Section 3:246 (4) of the Dutch Civil Code).

 

 

 

6.2.3

The Pledgor waives its rights to demand that the Pledgee:

 

 

 

 

(a)shall first enforce any security granted by any other person pursuant to
Section 3:234 of the Dutch Civil Code;

 

 

 

 

(b)shall first proceed against or claim payment from any other person or enforce
any guarantee, before enforcing any Right of Pledge; and

 

 

 

 

(c)pays for costs which it has made in respect of the Collateral pursuant to
Section 3:233 (2) of the Dutch Civil Code.



 



6.2.4The Pledgor waives its right (a) to set-off (verrekenen) its claims (if
any) against the Pledgee under or in connection with this Agreement against the
Secured Liabilities and (b) if it has granted security for any other person's
obligations, to invoke the suspension or the termination of its liability for
any Secured Liabilities pursuant to Section 6:139 of the Dutch Civil Code.

 

 

6.3 Application of monies

 

 

Subject to the mandatory provisions of Dutch law on enforcement, all monies
received or realised by the Pledgee in connection with the enforcement of any
Right of Pledge or the collection of Receivables following an Enforcement Event
shall be applied by the Pledgee in accordance with the relevant provisions of
the Subscription Agreement .

 

 

7FURTHER ASSURANCES AND POWER OF ATTORNEY

 

 

7.1Further assurances

 

 

7.1.1The Pledgor shall at its own cost execute any instrument, provide such
assurances and do all acts as may be necessary for:



 

security agreement

 



 8

  



 



 

(a)perfecting, preserving or protecting any Right of Pledge created (or intended
to be created) by, or other right of the Pledgee under this Agreement;

 

 

 

 

(b)exercising any power, authority or discretion vested in the Pledgee under
this Agreement;

 

 

 

 

(c)ensuring that any Right of Pledge and any obligation of the Pledgor under
this Agreement shall inure to the benefit of any successor, transferee or
assignee of the Pledgee; or

 

 

 

 

(d)facilitating the collection or control of the Collateral or the enforcement
of a Right of Pledge.



 



7.1.2If no valid right of pledge is created pursuant to this Agreement in
respect of any Collateral, the Pledgor irrevocably and unconditionally
undertakes to pledge to the Pledgee such Collateral as soon as it becomes
available for pledging, by way of supplemental agreements or deeds or other
instruments on the same (or similar) terms of this Agreement.

 

 

7.2Power of attorney

 

 

7.2.1The Pledgor irrevocably and unconditionally appoints the Pledgee as its
attorney for as long as any of the Secured Liabilities are outstanding for the
purposes of doing in its name all acts and executing, signing and (if required)
registering in its name all documents which the Pledgor itself could do,
execute, sign or register in relation to the Collateral or this Agreement.

 

 

7.2.2 The appointment under Clause 7.2 will only be exercised by the Pledgee in
case of an Event of Default which is continuing or if the Pledgor has not acted
in accordance with the material provisions of this Agreement and is given with
full power of substitution and also applies to any situation where the Pledgee
acts as the Pledgor's counterparty or as a representative of the Pledgor's
counterparty.

 

 

8TERMINATION

 

 

8.1Continuing security

 

 

8.1.1 Each Right of Pledge shall remain in full force and effect until all
Secured Liabilities have been irrevocably and unconditionally paid in full (to
the Pledgee's satisfaction) and no new Secured Liabilities will arise (in the
sole opinion of the Pledgee), unless terminated by the Pledgee pursuant to
Clause 8.2 (Termination by Pledgee).

 

 

8.1.2 In case a Right of Pledge is terminated, the Pledgee shall at the request
and expense of the Pledgor provide evidence in writing to the Pledgor to that
effect.

 

 

8.2 Termination by Pledgee

 

 

The Pledgee may terminate by notice (opzeggen) or waive (afstand doen) a Right
of Pledge, in respect of all or part of the Collateral and all or part of the
Secured Liabilities. The Pledgor agrees in advance to any waiver (afstand van
recht) granted by the Pledgee under this Clause 8.2.



 

security agreement

 



 9

  



 



9ASSIGNMENT

 

 

9.1 No assignment – Pledgor

 

 

The rights and obligations of the Pledgor under this Agreement cannot be
transferred, assigned or pledged in accordance with Section 3:83 (2) of the
Dutch Civil Code.

 

 

9.2Assignment – Pledgee

 

 

The Pledgee may transfer, assign or pledge any of its rights and obligations
under this Agreement in accordance with the Subscription Agreement and the
Pledgor, to the extent legally required, irrevocably cooperates with, or
consents to, such transfer, assignment or pledge in advance. If the Pledgee
transfers, assigns or pledges its rights under the Secured Liabilities (or a
part thereof), the Pledgor and the Pledgee agree that each Right of Pledge shall
follow pro rata parte the transferred, assigned or pledged rights under the
Secured Liabilities (as an ancillary right (nevenrecht) to the relevant
transferee, assignee or pledgee) unless the Pledgee stipulates otherwise.

 

 

10NOTICES

 

 

Any communication to be made under or in connection with this Agreement shall be
made in accordance with the relevant provisions of the Subscription Agreement .

 

 

11MISCELLANEOUS

 

 

11.1 Costs

 

 

All costs, charges, expenses and taxes in connection with this Agreement shall
be payable by the Pledgor in accordance with the relevant provisions of the
Subscription Agreement .

 

 

11.2 Evidence of debt

 

 

An excerpt from the Pledgee's records shall serve as conclusive evidence
(dwingend bewijs) of the existence and the amounts of the Secured Liabilities,
subject to proof to the contrary. A disagreement with respect thereto does not
affect the rights of the Pledgee under or in connection with this Agreement.

 

 

11.3 No liability Pledgee

 

 

Except for its gross negligence (grove nalatigheid) or wilful misconduct
(opzet), the Pledgee shall not be liable towards the Pledgor for not (or not
completely) collecting, recovering or selling the Collateral or any loss or
damage resulting from any collection, recovery or sale of the Collateral or
arising out of the exercise of or failure to exercise any of its powers under
this Agreement or for any other loss of any nature whatsoever in connection with
the Collateral or this Agreement.

 

 

11.4

Severability 

     

 

11.4.1 If a provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction that shall not affect:



     


 

(a)the validity or enforceability in that jurisdiction of any other provision of
this Agreement; or

 

      

  

 

(b)

the validity or enforceability in other jurisdictions of that or any other
provision of this Agreement.



 

security agreement

 

 10

  

  



11.4.2 The Pledgor and the Pledgee shall negotiate in good faith to replace any
provision of this Agreement which may be held unenforceable with a provision
which is enforceable and which is as similar as possible in substance to the
unenforceable provision.

 

 

11.5

No rescission

 

 

The Pledgor waives, to the fullest extent permitted by law, its rights to
rescind (ontbinden) this Agreement, to suspend (opschorten) any of its
obligations or liability under this Agreement, to nullify (vernietigen) or to
invoke the nullity (nietigheid) of this Agreement on any ground under Dutch law
or under any other applicable law.

 

 

11.6 No waiver

 

 

No failure to exercise, nor any delay in exercising, on the part of the Pledgee,
any right or remedy under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

 

11.7 Amendment

 

 

Any term of this Agreement may only be amended or waived in writing.

 

 

11.8 Counterparts

 

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

 

12ACCEPTANCE

 

 

The Pledgee accepts each Right of Pledge and all terms, waivers, authorities and
powers pursuant to this Agreement and any Supplemental Security Agreement.

 

 

13GOVERNING LAW AND JURISDICTION

 

 

13.1 Governing law

 

 

This Agreement including Clause 13.2 and any non-contractual obligations arising
out of or in connection with it are governed by Dutch law.

 

 

13.2Jurisdiction

 

 

13.2.1 The court (rechtbank) of Amsterdam, the Netherlands has exclusive
jurisdiction to settle at first instance any dispute arising out of or in
connection with this Agreement (including a dispute regarding this Clause 13 the
existence, validity or termination of this Agreement or any non- contractual
obligation arising out of or in connection with this Agreement) (a Dispute).



 

security agreement

 



 11

  



 



13.2.2 Each Party agrees that the court (rechtbank) of Amsterdam, the
Netherlands is the most appropriate and convenient court to settle Disputes and
accordingly no Party will argue to the contrary.

 

 

13.2.3This Clause 13.2 is for the benefit of the Pledgee only. As a result, the
Pledgee shall not be prevented from taking proceedings relating to a Dispute in
any other courts with jurisdiction. To the extent allowed by law, the Pledgee
may take concurrent proceedings in any number of jurisdictions.

 

 

13.3 Acceptance governing law power of attorney

 

 

If a Party is represented by an attorney in connection with the execution of
this Agreement or any agreement or document pursuant this Agreement:



 



 

(a)the existence and extent of the authority of; and

 

 

 

 

(b)the effects of the exercise or purported exercise of that authority by,

 

 

 

 

that attorney is governed by the law designated in the power of attorney
pursuant to which that attorney is appointed and such choice of law is accepted
by the other Party.

 

 

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.



 

Remainder of page intentionally left blank

 

Signature page follows 

 

security agreement

 

 12

  

 

Schedule 1

 

COLLATERAL

 

1 Accounts

 

Name financial institution

BIC and IBAN

Contact details (contact person, address, fax, email)

 

2 Debtors of Intercompany Receivables

 

Name Intercompany Debtor

Address

Contact details (contact person, address, fax, email)

 

security agreement

 



 13

  



Schedule 2

 

FORMS OF NOTICE OF PLEDGE

 

FORM OF NOTICE OF PLEDGE – ACCOUNT BANKS

[PLEASE DISCUSS THIS NOTICE AND THE RELEASE REQUESTED HEREIN WITH THE ACCOUNT

BANK AS SOON AS POSSIBLE]

 



To:

 

[account bank]

 

 

[address]

 

 

[fax number]

 

 

 

From:

 

[name pledgor]

 

 

[address]

 

 

[fax number]

 

 

 

Copy to:

 

[*]



 

Dear Sirs,

 

We give you notice that by a security agreement dated 20 December 2019 (the
Agreement), we have granted a right of pledge (pandrecht) over any present and
future right, claim and receivable in respect of our bank accounts with you[,
including the bank accounts with numbers l] (the Accounts), in favour of the
Pledgee.

 

Until further notice in writing by the Pledgee, you are authorised to continue
to carry out our payment instructions in connection with the Accounts. The
Pledgee will inform you in writing if such authorisation is terminated. Upon
receipt of such notice, you will take the necessary actions to ensure that the
relevant Account is blocked immediately and carry out payment instructions of
the Pledgee only in connection with the Accounts.

 

This notice is governed by Dutch law.

 

Yours faithfully,

 

[place], [date]

 

security agreement

 



 14

  



  

[NAME PLEDGOR]

 



 

 

 

 

 

Name: 

 

Name: Title: 

 

Title: 



 

We, the undersigned, consent to the right of pledge, acknowledge receipt of this
notice of pledge, agree to be bound by its terms and confirm that we have not
received a notice of another right of pledge over the Accounts. [In addition, we
release any right of pledge, and waive (afstand doen van) any right of set-off
(verrekening) and suspension of performance (opschorting) we may have, in
respect of the Accounts [other than in respect of fees and costs directly
related to administering the Accounts] [until the Pledgee has notified us in
writing that the relevant right of pledge pursuant to the Agreement has been
terminated].]

 

[NAME ACCOUNT BANK]

 



Name:Name:Title:Title:

Date:

 

 

Date:

 



 

security agreement

 



 15

  



FORM OF NOTICE OF PLEDGE – INTERCOMPANY DEBTORS

 



To:

[debtor]

[address]

[fax number]

From:

[name pledgor]

[address]

[fax number]

Copy to:

(the Pledgee)



 

Dear Sirs,

 

We give you notice that by a security agreement dated 20 December 2019 (the
Agreement), we have granted a right of pledge (pandrecht) over any present and
future right, claim and receivable owed by you to us (the Receivables), in
favour of the Pledgee.

 

Until further notice in writing by the Pledgee, we remain authorised to collect
and demand payment of the Receivables. The Pledgee will inform you in writing if
such authorisation is terminated. Upon receipt of such notice, you will take the
necessary actions to ensure that payments are made to the account number
specified by the Pledgee.

 

This notice is governed by Dutch law. Yours faithfully,

 

[place], [date]

 

 

 

[NAME PLEDGOR]

 

 

 



Name:Name:Title:Title:



 

We, the undersigned, consent to the right of pledge, acknowledge receipt of this
notice of pledge, agree to be bound by its terms and confirm that we have not
received a notice of another right of pledge over the Receivables.

 

[l NAME DEBTOR]

 

security agreement

 



 16



 